Information Disclosure Statement
The information disclosure statement filed April 17, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to because they fail to show the claimed invention.  The claims are directed to a “damping arrangement” comprised of multiple complex elements including a clutch, speed sensors, a control device, a pre-decoupling device, etc.  However the drawings fail to show any of actual such elements individually, much less show them assembled together in a workable fashion.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 21 & 31 are objected to because in line 1 of each claim, the words “any of” should be deleted.

Claim Rejections - 35 USC § 112
Claims 15-24 & 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims are directed to a “damping arrangement” comprised of multiple complex elements including a clutch, speed sensors, a control device, a pre-decoupling device, etc.  However the specification fails to explain to how to make any of the elements individually, much less how to assemble them together in a workable fashion.  No working example of the claimed invention is presented.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  

Claim Rejections - 35 USC § 102
Claims 15-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klatt, US 4,651,142.  Klatt discloses a damping arrangement configured to dampen rotational irregularities in a drive train of a motor vehicle, comprising: 
a slip arrangement (6, 28) configured to provide slip between an input region (4) of a torque-transmitting arrangement and an output region (8) of the torque-transmitting arrangement, comprising: a closed-loop control device (see figure) configured to perform closed-loop control of the slip based at least in part on: 
a measured signal (21)  for a rotational irregularity, and at least one characteristic variable of a periodic oscillation component of an alternating component (16) of a rotational speed proceeding from an average rotational speed; and 
at least one sensor device (20, 22) connected to the closed-loop control device and configured to: ascertain the average rotational speed (col. 4, lines 15 & 16; claim 1(b)) in a torque-transmitting path downstream (14) of the slip arrangement, and ascertain a frequency (col. 4, lines 8-10; claim 1(a)) of the alternating component in the torque-transmitting path upstream (2) of the slip arrangement,
wherein the at least one sensor device comprises a position sensor (20) for a shaft of a drive of the motor vehicle,
wherein the arrangement includes a rotational irregularity pre-decoupling device (40), comprising at least one rotational-speed-adaptive absorber (see “reduces the clutch slip” at col. 5, lines 6 & 7), arranged upstream of the slip arrangement, wherein the at least one sensor device comprises a primary rotational speed sensor (22) arranged in the torque-transmitting path downstream of the rotational irregularity pre-decoupling device and upstream of the slip arrangement,
wherein a transmission (10) is arranged in the torque-transmitting path downstream of the slip arrangement, and the at least one sensor device (22) is configured to ascertain the amplitude of the rotational irregularity in the torque-transmitting path downstream of the transmission,
wherein the closed-loop control device comprises a memory (18, col. 4, line 6) that comprises starting values for the closed-loop control of the slip arrangement, and contains one or more values, which represent a predefined decoupling quality, and wherein the closed-loop control device is configured to perform closed-loop control of an amplitude of the slip until a predefined decoupling quality is attained,
wherein the slip arrangement comprises a clutch (6) configured to provide an average slip, and the closed-loop control device is configured to provide an average slip based at least in part on the at least one characteristic variable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679